Citation Nr: 0205848	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disease of the cervical and dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1942 to October 
1945, January 1946 to February 1948, and October 1950 to July 
1952.  

Historically, by a July 1977 decision, the Board of Veteran's 
Appeals (Board) denied service connection for degenerative 
disease of the cervical and dorsal spine.  That July 1977 
Board decision represents the last final decision on said 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board on appeal from a January 
1999 rating decision by the Hartford, Connecticut, Regional 
Office (RO), which, in part, denied service connection for 
bilateral defective hearing as a not well grounded claim; and 
denied reopening of a claim for entitlement to service 
connection for degenerative disease of the cervical and 
dorsal spine.  An October 1999 RO hearing was held.  


FINDINGS OF FACT

1.  It is at least as likely as not that appellant's 
bilateral defective hearing is related to in-service noise 
exposure.

2.  By a July 1977 decision, the Board denied service 
connection for degenerative disease of the cervical and 
dorsal spine, on the grounds that that disability was not 
shown in service or within the one-year presumptive period 
post service, and was not etiologically related to the 
service-connected residuals of a pelvic fracture with 
traumatic arthritis.

3.  Additional evidence submitted subsequent to that July 
1977 Board decision, which denied reopening of the claim for 
service connection for degenerative disease of the cervical 
and dorsal spine, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's 
bilateral defective hearing was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2001).

2.  Evidence received subsequent to the Board's July 1977 
decision, which denied service connection for degenerative 
disease of the cervical and dorsal spine, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bilateral Defective 
Hearing

Appellant's service records indicate that during World War 
II, his military occupational specialties were aerial gunner 
and radio/radar operator; that he was stationed at a naval 
air station; that he served with an attack squadron and on an 
aircraft carrier; and that his medals and awards included an 
Air Medal and Presidential Unit Citation with three stars.  
Additionally, he served during the Korean War apparently 
after his reserve unit was mobilized.  The Board acknowledges 
and is appreciative of his commendable military service.  

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The negative evidence includes the available service medical 
records during appellant's periods of active service, which 
did not reveal any evidence of defective hearing.  However, 
although on examinations during the service periods, 
appellant's hearing was "15/15" bilaterally, on whispered 
voice tests and unremarkable on other types of tests, more 
sophisticated-type hearing tests (such as audiometric 
examinations) were not conducted.  Apparently, the earliest 
audiometric examination results of record indicating 
defective hearing was not until the mid-1970's, when 
sensorineural hearing loss of questionable etiology was 
assessed.  Bilateral high frequency sensorineural defective 
hearing to the extent that it is considered a disability for 
VA purposes was documented on October 1997 and September 1998 
VA audiometric examinations, with recorded auditory 
thresholds of 30 decibels or greater at 1000, 2000, 3000, and 
4000 Hertz in both ears.  Significantly, it was noted that 
appellant reported noise exposure as a combat air crewman and 
radioman; and that his hearing had reportedly been worse in 
the right ear since 1943.  However, it was also noted that 
there had been noise exposure as a civilian construction 
worker as well.  A 10-year history of noise exposure was also 
noted.  In this regard, it should be pointed out that he had 
approximately seven years of military service; and that in 
sworn testimony at a subsequent October 1999 RO hearing, he 
stated that his construction work was in a supervisory 
capacity not involving significant noise exposure.

The positive clinical evidence includes a recent written 
statement from a VA audiologist submitted by appellant's 
representative in January 2002.  In that written statement, 
said VA audiologist reported that appellant had undergone 
audiologic testing in July 2001; that test results indicated 
moderate-profound mixed hearing loss in the right ear and 
mild-moderately severe sensorineural hearing loss in the left 
ear; and that appellant stated that it was his belief that 
his problem was the result of in-service noise exposure.  
Said VA audiologist opined that, based on current test 
results without review of the claims file, it was at least as 
likely as not that appellant's hearing loss was related to 
in-service acoustic trauma.  Although the evidentiary weight 
of that medical opinion is somewhat lessened by the fact that 
the audiologist had not reviewed the claims folder prior to 
rendering her opinion, nevertheless the claims folder does 
not include any competent medical evidence conflicting with 
that opinion.  The Board finds that the audiologist's opinion 
constitutes competent, expert medical evidence of record 
which the Board is legally prohibited from refuting with its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, the positive evidence includes testimony 
provided by appellant at an October 1999 RO hearing regarding 
in-service acoustic trauma, including from open cockpit noise 
and listening to electronic monitoring equipment without 
wearing ear protection.  

Appellant's argument appears plausible that he was exposed to 
significant acoustic trauma during wartime service, 
particularly given his military occupational specialties as 
an airman.  Additionally, there was no accurate measure of 
his in-service hearing acuity because audiological testing 
during said service, such as on whispered voice tests, was 
not specific enough to accurately measure hearing acuity or 
determine high frequency hearing loss involving acoustic 
trauma.  It is uncontroverted that hearing loss may be caused 
by significant noise exposure.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  As the United States Court of 
Appeals for Veterans Claims (Court) stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA." 

Accordingly, with resolution of reasonable doubt in the 
appellant's favor, service connection is granted for 
bilateral defective hearing.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Degenerative Disease of the Cervical and Dorsal Spine

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for degenerative disease of 
the cervical and dorsal spine, "new" evidence means more 
than evidence which was not previously physically of record, 
and must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board's July 1977 decision, which denied service 
connection for degenerative disease of the cervical and 
dorsal spine, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final Board decision.  

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim to 
reopen service connection for degenerative disease of the 
cervical and dorsal spine.  Additionally, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq.) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions include 
requiring VA to provide medical opinion when such opinion is 
necessary to make a decision on a claim.  However, it appears 
that such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 1991).

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said claimed cervical and dorsal spine 
disability was related to military service.  See, in 
particular, an October 2001 Supplemental Statement of the 
Case/Hearing Officer's decision.  See also a March 1999 
Statement of the Case, which set out the applicable 
provisions of 38 C.F.R. § 3.156(a) pertaining to the need for 
"new and material" evidence to reopen said claim at issue, 
and laws and regulations concerning general service 
connection principles.  Additionally, the aforestated July 
1977 Board decision discussed in detail the competent 
evidence then of record, the applicable legal theories, laws, 
and regulations governing service connection, and the reasons 
for denial of said claim.  It appears from the claims folder 
that the RO has sought and obtained available service medical 
records and other relevant medical records; appellant has had 
an opportunity to submit medical records and other documents; 
and appellant has testified at a personal hearing on said 
appellate issue.  It does not appear that appellant has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issue.  See the Veterans Claims Assistance Act 
of 2000.

The evidence previously considered in the aforecited July 
1977 Board decision included appellant's available service 
medical records, which did not include any complaints, 
findings, or diagnoses pertaining to a cervical or dorsal 
spinal disability.  Although he sustained a simple fracture 
of the pelvis in a motor vehicular accident in October 1947, 
no cervical or dorsal spinal disability was reported or 
clinically found.  Although in December 1947, he complained 
of paresthesias over both ulnar nerves, x-rays of the 
cervical spine were negative; and subsequent records, 
including reports of February 1948 service separation 
examination, August 1948 VA examination, and October 1950 
reenlistment examination, make no mention of any chronic 
cervical or dorsal spinal disability.  

The previously considered evidence also indicated that 
appellant initially alleged neck and back pain in January 
1975, decades after service.  At that time, he alleged having 
injured his neck when his aircraft was catapulted off an 
aircraft carrier.  X-rays revealed mild degenerative 
arthritis.  A private medical statement dated in May 1975 
included a similar allegation of in-service neck whiplash 
injury.  X-rays of the cervical spine showed marked 
degenerative changes.  The pertinent impression was chronic 
cervical discogenic disease at C6-C7 "possibly related to 
the 1943 whiplash episode."  VA x-rays in April 1976 
revealed cervical and dorsal spine degenerative changes at 
C5-C7 and T10-T11.  In appellant's January 1977 written 
statement, a similar allegation of in-service whiplash injury 
was asserted, with further explanation that the neck and back 
were snapped back as his aircraft was catapulted off an 
aircraft carrier.  

Based on the evidence then of record, the Board in its July 
1977 decision denied service connection for a cervical and 
dorsal spine disability, on the grounds that degenerative 
disease of the cervical and dorsal spine was not shown in 
service or within the one-year presumptive period post 
service, and was not etiologically related to the service-
connected residuals of a pelvic fracture with traumatic 
arthritis.  

The evidence received subsequent to said July 1977 Board 
decision is not new and material.  The clinical evidence 
includes numerous VA clinical records that are immaterial, 
since they are dated decades after service and do not in any 
way relate a cervical and dorsal spine disability to service 
or proximate thereto, or to a service-connected disability.  
Additionally, appellant's testimony at an October 1999 RO 
hearing on appeal is essentially cumulative or duplicative of 
his contentions and written statements previously considered 
by the Board, particularly regarding the alleged in-service 
whiplash trauma.  

The critical point is that none of the competent evidence 
submitted subsequent to said July 1977 Board decision 
indicates that any current cervical and dorsal spine 
disability is related to service, was manifested to a 
compensable degree within the one-year post-service 
presumptive period, or is related to a service-connected 
disability.  The Board has considered appellant's contentions 
and testimony.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said July 
1977 Board decision, which denied service connection for 
degenerative disease of the cervical and dorsal spine, when 
viewed in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for degenerative disease of the cervical and 
dorsal spine is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

With resolution of reasonable doubt, service connection for 
bilateral defective hearing is granted.  To that extent, the 
appeal is allowed.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disease of the cervical and dorsal spine, the 
claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

